UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                     )
LOUIS M. MEDLEY, III,                                )
                                                     )
                 Petitioner,                         )
                                                     )
                 v.                                  )        No. 17-cv-1168 (KBJ)
                                                     )
J. BALTAZAR, WARDEN,                                 )
                                                     )
                                                     )
                 Respondent.                         )
                                                     )


                                       MEMORANDUM OPINION
        Petitioner Louis M. Medley, III, was convicted of first degree murder while

armed, among other offenses, in the Superior Court of the District of Columbia; he is

serving an aggregate term of 840 months’ incarceration. See Pet. ¶¶ 1-6; see generally

id., Ex. G. 1 He has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254

in which he raises an ineffective assistance of counsel claim. According to Petitioner,

counsel failed to discover and to present evidence of his mental health. See id., Attach.

at 1-5. Had counsel done so, Petitioner allegedly would have been found incompetent

to stand trial, see id., Attach. at 1, innocent of the crimes, see id., Attach. at 5, was

temporarily insane at the time he committed his crimes, see id., Attach. at 5, 7, or

otherwise would not have been criminally liable, see id., Attach. at 2, 6-7. He has

asked this “Court to vacate counts 1 through 18 of the indictment and grant his

immediate release from custody[.]” Id., Attach. at 8.



1
  Petitioner submits his petition on a preprinted form (“Pet.”), eight typewritten pages (“Attach.”), and seven
exhibits (“Ex.”). The Court refers to the petition by paragraph number, to the attachment by the page numbers
Petitioner has designated, and to the exhibits by the letters Petitioner has designated.

                                                         1
       A federal district court may issue a writ of habeas corpus “[on] behalf of a

person in custody pursuant to the judgment of a State court” if he “is in custody in

violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a).

For purposes of § 2254, the local courts of the District of Columbia are considered state

courts. See Milhouse v. Levi, 548 F.2d 357, 360 n.6 (D.C. Cir. 1976). However, “a

District of Columbia prisoner has no recourse to a federal judicial forum unless the

local remedy is inadequate or ineffective to test the legality of his detention.” Garris v.

Lindsay, 794 F.2d 722, 726 (D.C. Cir.) (internal quotation marks, citation and footnote

omitted), cert. denied, 479 U.S. 993 (1986). The local remedy Garris references is

D.C. Code § 23-110, under which a person convicted and sentenced in the Superior

Court “may move the court to vacate, set aside, or correct the sentence.” D.C. Code §

23-110(a).

       The Court concludes that Petitioner has no recourse in this federal district court.

“A motion to vacate sentence under [§] 23-110 is the standard means of raising a claim

of ineffective assistance of trial counsel,” Garmon v. United States, 684 A.2d 327, 330

n.3 (D.C. 1996) (citation omitted), and “the § 23-110 remedy is neither inadequate nor

ineffective to test the legality of a D.C. prisoner’s conviction where he has raised a

claim of actual innocence,” Moore v. United States, __ F. Supp. 3d __, __, 2017 WL
2274467, at *2 (D.D.C. May 24, 2017) (internal quotation marks and citations omitted).

The petition, therefore, will be dismissed. An Order is issued separately.



DATE: August 4, 2017                      /s/
                                          KETANJI BROWN JACKSON
                                          United States District Judge


                                             2